Citation Nr: 1809494	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for residuals of gunshot wound (GSW), left (minor) shoulder (LUE), to include whether it was incurred as a result of willful misconduct.

2. Entitlement to service connection for left knee disorder, status post-total left knee arthroplasty (TKA), including as secondary to LUE GSW residuals.

3. Entitlement to service connection for right knee disorder as secondary to left knee disorder, status post-TKA.

4. Entitlement to service connection for an acquired mental disorder, including depressive disorder.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of a Department of Veterans' Affairs (VA) Regional Office (RO). A November 2011 rating decision denied a reopening of the LUE claim and denied entitlement to service connection for bilateral knee disorders; and, a May 2012 rating decision denied the mental disorder claim. The Veteran perfected separate appeals of those determinations.

The Veteran's claim of service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Hence, the Board has characterized the issues of the case as reflected on the title page.  An April 1983 rating decision denied entitlement to service connection for a psychiatric disorder because no mental disorder was diagnosed. (04/08/1983 Rating Decision). In light of that fact, the Board deems the Veteran's claim to be an initial claim instead of an application to reopen a previously denied claim. See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

A January 2003 rating decision denied entitlement to service connection for the LUE GSW residuals due to the absence of examinations findings of any chronic residuals. The Notice letter, however, was not correctly addressed to the Veteran's last address of record in the claims file, and it was returned undelivered. The address used reflected the correct unit number and part of the street name; but only the letter "B" was used instead of spelling out or using the correct abbreviation for "boulevard." (02/07/2003 Notification) There is no indication in the claims file that notice of the January 2003 rating decision was re-mailed to the correct address. Hence, the January 2003 rating decision did not become final, and the Board has characterized the issue as shown on the title page.

In August 2017, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of the hearing testimony is associated with the claims file. The Veteran's requested hearing before an RO decision review officer (DRO) was scheduled for February 28, 2013, but he canceled it and withdrew his request for a DRO hearing. (01/25/2013 Correspondence; 02/21/2013 VA Form 21-438)


FINDINGS OF FACT

1. The weight of the competent evidence of record shows that the Veteran's self-inflicted GSW to the LUE was due to his willful misconduct.

2. The weight of the competent evidence of record is against a finding that the left knee disorder, status post-TKA, had its onset in active service or is otherwise causally connected to active service.

3. The weight of the competent evidence of record is against a finding that a right knee disorder, including degenerative joint disease (DJD), had its onset in active service or is otherwise causally connected to active service or a service-connected disability.

4. The weight of the competent evidence of record is against a finding that an acquired mental disorder, including a depressive disorder not otherwise specified (NOS), or major depressive disorder, had its onset in active service or is otherwise causally connected to active service. 


CONCLUSIONS OF LAW

1. The requirements for entitlement to service connection for LUE GSW residuals have not been met. 38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. §§ 3(k), 3(m)-(n), 3.102, 3.301(a), (c), 3.303 (2017).

2. The requirements for entitlement to service connection for a left knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.

3. The requirements for entitlement to service connection for a right knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.

4. The requirements for entitlement to service connection for an acquired mental disorder, including a depressive disorder NOS, or major depressive disorder, have not been met. 38 U.S.C. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the November 2011 and May 2012 rating decisions, via letters dated in April 2011, December 2011, and March 2012, VA provided the Veteran with notice. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, VA treatment records, including the VA examination reports, and the records associated with the Veteran's application for benefits administered by the Social Security Administration (SSA) are in the claims file. The Board notes the Veteran's request for a copy of a Line of Duty (LOD) investigation related to the LUE GSW. Based on the documentation in the claims file, the Board finds that no such document was ever in existence.

When the RO adjudicated the Veteran's initial LUE claim in 2003, the matter of whether it was incurred in the line of duty (LOD) was not addressed. See 01/16/2003 Rating Decision-Narrative. While developing the Veteran's current claim, however, the RO noted the issue of willful misconduct. (07/28/2011 VA Memo; 08/10/2011 Email Correspondence, 2nd Entry) As a result, the RO asked the National Personnel Records Center (NPRC) to furnish the LOD for GSW to left shoulder in August 1981. The NPRC responded that the requested document was not a matter of record. (08/10/2011 VA Form 21-3101) There is no indication in the STRs that a LOD investigation was ever conducted by the Veteran's command, perhaps due to the fact that there is no documentation that he was absent from duty for 24 hours or more. He was administratively discharged prior to the expiration of his enlistment due to unsuitability and, there is no indication in the documents related to that action that he was ever the subject of an LOD investigation. The Board reads the RO's request to the NPRC for a copy of the LOD investigation as a request for such a document if it in fact existed. (Emphasis added) The NPRC's response is merely to the effect that such a document was not in the Veteran's records, not that there was such a document that no longer was available. As noted in the Introduction, the Board agrees that the Veteran did not receive notice of the January 2003 rating decision. Finally, the Board notes that the appropriate authority provided the Veteran a copy of his claims file as requested. (04/24/2013 FOIA/Privacy Act) 

The Board also notes the Veteran's assertions in some of his written submissions about the absence of VA examinations in this case. VA examinations were conducted in conjunction with the LUE and mental disorder claims but not the claims related to the knees. The Board, however, finds that the low threshold for an examination was not triggered, to include by the Veteran's written submissions and his hearing testimony, as explained below.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). All four criteria must be met, to include insufficient competent medical evidence of record.
 
As noted above, voluminous medical evidence is contained in the claims file, which will be discussed in more detail later in this decision. Further, only Criteria 1 and 2 are present. Although the STRs are negative for knee complaints, and both were assessed as normal at the end of active service (04/04/1983 STR-Medical, 2nd Entry, p. 45), the Veteran testified to, and asserted in written submissions, that he injured his left knee while in service, and that his depression had onset in active service or is due to in-service events. The Veteran is fully competent to testify to in-service events. See 38 C.F.R. § 3.159(a)(2).  Regarding the required nexus, however, the evidence must be more than mere lay conclusions. See Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). The Board discusses the substantial volume of evidence infra. For now, however, the Board finds no failure to assist the Veteran by the fact that no examination of the knees was conducted.

In light of all of the above, the Board finds that all relevant documentation extant is in the claims file. Except as noted and discussed above, neither the Veteran nor his representative has asserted otherwise. As such, the Board will proceed to the merits of the appeal.

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. Walker v. Shinseki, 
708 F.3d 1331, 1336-38 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. 

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected. 38 C.F.R. § 3.310. Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown. Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (stating that a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Background

There is no dispute that the Veteran's self-inflicted LUE GSW occurred during his active service. Further, a VA examiner opined that the currently diagnosed DJD in the LUE is causally connected to the GSW. (05/13/2011 VA Examination) In an October 2011 memorandum, the RO determined that the GSW was due to the Veteran's willful misconduct and, hence, not in the line of duty. (10/28/2011 VA Memo) The November 2011 rating decision executed the Memorandum. (11/16/2011) The Veteran asserts that he has a depression diagnosis, and that it began in service, as evidenced by the GSW. Thus, the salient issue is whether it was due to the Veteran's willful misconduct.

LOD/Willful Misconduct Legal Standards

In addition to the legal standards set forth earlier, service connection is established for disability resulting from an injury suffered in the LOD, but no compensation shall be paid if the disability is the result of the veteran's own willful misconduct. 38 U.S.C. §1110; see also 38 U.S.C. § 105; C.F.R. § 3.301. The term "service connected" means, with respect to disability, that it was incurred or aggravated in the LOD in active service. 38 U.S.C. § 101(16). "In line of duty" means an injury or disease incurred or aggravated during active service and not the result of the veteran's own willful misconduct. 38 C.F.R. § 3.1(m).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action. 38 C.F.R. § 3.1(n). It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n)(1). A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n)(2). Willful misconduct will not be determinative unless it is the proximate cause of the injury. 38 C.F.R. § 3.1(n)(3).

A service department finding that the injury in question occurred in the LOD is binding on VA unless it is patently inconsistent with the requirements of VA laws and regulations. 38 C.F.R. § 3.1(m). A service department finding that an injury was not due to misconduct is also binding on VA unless it is patently inconsistent with the facts and VA laws and regulations. 38 C.F.R. § 3.1(n).  

Discussion

The evidence of record shows that the Veteran has produced a number of inconsistent and conflicting statements in an effort to obtain VA compensation. Hence, while he is competent to testify to and present lay evidence related to his in-service events, see 38 C.F.R. § 3.159(a)(2), the Board has tested them for credibility and finds the Veteran incredible. To any extent that he may be deemed credible, the Board finds that his competent lay assertions are otherwise outweighed by the other evidence of record. (Emphasis added)

During the development of the Veteran's claim and appeal, he presented his case in several written submissions. See 12/06/2011 NOD; 06/05/2012 NOD;08/08/2012 NOD; 03/18/2013 Correspondence, 1st Entry. The noted written submissions vary only in the amount of detail presented by the Veteran. They all assert the same core contentions. His hearing testimony was consistent with such statements and presented the essence of his claim.

The Veteran testified that while at his only base of assignment, he became the target of racial discrimination and harassment of such intensity that he was driven to shoot himself as a means of escaping it. He attributed all of his troubles to a superior noncommissioned officer, Sergent (Sgt) L, who sought to make the Veteran's life miserable. The Veteran testified that he was assigned unpleasant duty, to include painting lane markings on a street with a paint brush, and washing a B-52 bomber by hand. He was threatened with prison if he did not comply. He testified further that for a while he was able to endure the hardship because of another airman, and friend, H, who served as a buffer between the Veteran and the enlisted superiors who had it in for him. Unfortunately, per the Veteran, Amn H was killed in a motor vehicle accident (MVA). The Veteran testified that he tried to get a transfer but to no avail. Finally, the Veteran testified, because of the extreme stress he was enduring as a result of the unfair treatment, he shot himself with a handgun. He testified that he sought help, but no one wanted to help him. (08/24/2017 Hearing Testimony)

The documentation in the claims file is compellingly at odds with the Veteran's account of events. As an initial example, the Veteran has insisted that he shot himself in the summer of 1982. His records show otherwise. STRs dated in August 1981 note the Veteran's treatment for a GSW of the left shoulder with a .22 caliber handgun. He reported that he dropped the gun on a dresser, and it discharged. (04/04/1983 STR-Medical, 2nd Entry, p.4) Medical authorities determined that the risks associated with removing the bullet far outweighed the possible benefits. So it was never removed and remains to this day. (Id., March 1982, p. 13) In November 1981, the Veteran was treated for a 2.3 cm skin-deep laceration at the stomach that he reported happened accidentally while playing with his wife. Id., p. 51. In April 1982, he self-referred for occupational problems and was placed in group therapy. Id., p. 72.

As noted earlier, the Veteran's commander initiated an action to administratively discharge him prior to the expiration of his enlistment. (03/07/1983 Military Personnel Records, p. 2) IAW the requirements of the Air Force Regulation under which the action was initiated, the Veteran was referred for a mental assessment. Id., p. 7 et seq. The examiner noted that, in April 1982, the Veteran reported considerable problems with his supervisor and feelings of being harassed. He reported that he had talked with his commander, the first sergeant, the inspector general, and the chaplain. The Veteran was encouraged to seek help through the Judge Advocate and personnel offices, and his commander. He also was encouraged to contact the mental health clinic on an as-needed basis for supportive counseling. The examiner noted that the Veteran did not have further contact with the clinic until the evaluation requested by his commander.

At the June 1982 mental health interview, the Veteran reported that he had recently confided to his commander that the injuries he sustained in August 1981 and November 1981 were self-inflicted; and, that when he presented at the emergency room on those occasions, he did not report that they were self-inflicted. The Veteran reported that he was shot when he dropped the gun on a dresser and it fired, and that he was cut accidentally while playing with his wife. The Veteran reported further to the examiner that when he shot himself in the left shoulder he was in serious difficulty due to his facing civilian charges of burglary, and he was afraid that he would have to go to prison. The Veteran explained that he reasoned that if he wounded himself, he would have received leniency, be placed on probation, and he would not have to go to jail. As concerned the knife incident, the Veteran reported that he was upset and dissatisfied with his job, and he did not want to return to work. So, he walked into a knife while his wife was holding it in her hand. The wound was superficial, and he was treated and discharged home. He reported that he was under significant stressors in his life at the time, and he perceived that his self-inflicted injuries would somehow allow him to escape them. The Veteran reported that his problems at work and conflict with his supervisors had continued up to the time of the interview; and, that within the then past month, he had received six Letters of Counseling, and within the then past week his supervisor had transferred him to another section. He did not indicate any problems with supervisors or co-workers in his new work section.

The Veteran reported that he enlisted in the Air Force after being placed on academic suspension where he had been in school. He stated that he had enjoyed the service until arriving at his only base of assignment after Basic Training. The Veteran reported that his parents divorced when he was age 2, and his mother remarried. He reported having been reared in a supportive environment, and that he did well in school, although there were some disciplinary problems staring in junior high school. He reported one instance of being expelled for inciting a riot, and a number of expulsions due to conflicts with other students, and one expulsion for striking a teacher. The Veteran denied any responsibility for those incidents and explained that he was disciplined because he was with students who were misbehaving. He also reported that he skipped school frequently, but he had little difficulty with academic work. After high school he attended a vocational technical school but left during the third year due to academic problems. At the time of the mental evaluation, he had been married 18 months, and he stated that he and his wife had had several arguments, which the Veteran attributed to his job stressors. He reported that he was placed on three months' probation for the burglary, and that not having to go to jail had significantly reduced the pressure he was under.
The examiner noted that the mental status examination revealed the Veteran as alert and well oriented. Speech was spontaneous, but somewhat circumstantial, and his affect and mood were appropriate. The Veteran verbalized limited insight into the dynamics of his problems, and his, judgment appeared poor. He did not verbalize any suicidal or homicidal thoughts, or any paranoid ideation; and, no delusional material was detected. The Veteran did not evidence any psychotic features, and his memory was intact for recent and remote events. The examiner determined that there was no diagnosis in Axis I. In Axis II the examiner diagnosed a mixed personality disorder with anti-social and borderline features. 

Based on the examination, the examiner opined that the Veteran's acts in shooting and cutting himself were conscious and deliberate, although inappropriate ways to deal with the situations that were inducing significant stress. The examiner opined that the Veteran's reported history and the examination findings indicated the presence of a character disorder, a condition that revealed itself through habitual patterns of behavior, which interfered with his social and occupational functioning. The examiner opined that the Veteran's disorder rendered him capable of extreme acts to avoid situations he considered unpleasant. The examiner opined further that the Veteran's past history indicated a strong possibility that there would be a recurrence of impulsive behavior and emotional overreaction when again exposed to significant interpersonal or psychosocial stressors. Hence, he was temperamentally and emotionally unsuited for continued service in the Air Force. The examiner recommended that the Veteran's commander strongly consider administrative separation. (03/07/1983 Military Personnel Records)

The July 1982 Report of Medical Examination For Separation reflects that the UEs were normal, and that the LUE manifested no weakness, deformity, or limitation of motion (LOM). The psychiatric area was assessed as abnormal but with the notation that there was no evidence of mental illness, and that a mixed personality disorder was diagnosed by the Mental Health Service. Block 42 notes that the Veteran did not have a disability that warranted a medical discharge, and that he was processed for possible administrative action. He was deemed physically fit for separation from active service. (04/04/1983 STR-Medical, 2nd Entry, p. 45-46)

In his December 2011 NOD, the Veteran denied telling his commander that his injuries were self-inflicted. Instead, the Veteran asserted that he was cleaning the gun while having an argument with his wife, and he lost focus. The gun discharged in the process. Concerning his then legal problems with local civilian authorities, the Veteran asserted that they had been resolved at the time of the GSW. (12/06/2011 NOD) One will readily note that the account of the "accidental" shooting in the NOD differs from the one the Veteran gave at the time of treatment for the wound, when he reported that he had dropped the gun on a dresser, and it discharged.  Regarding the Veteran's assertion that his civilian criminal matter was resolved, again he either is mistaken or being willfully misleading. In a March 2013 lengthy rebuttal, the Veteran asserted that the GSW occurred in the summer 1982 and his civilian conviction in the summer of 1980. "Summer of 1980" is patently incorrect. Apparently, the Veteran intended to indicate the summer of 1981 for he asserted that the GSW happened one-year later in the summer of 1982. (03/13/2013 Correspondence, 1st Entry, p. 2) In light of the fact that he has asserted more than once that the GSW occurred in 1982 and not in 1981, the Board finds that the Veteran's intent is to mislead. The Veteran's civilian probation officer submitted a statement in his behalf for consideration in the Administrative Discharge Action. She noted that she first met the Veteran in September 1981 after he had been sentenced to three-years' probation after he pled guilty to a lesser offense of burglary of a building (vs of a dwelling). (08/18/2013 Military Personnel Records, 2nd Entry, p. 43) Hence, contrary to the Veteran's assertion in his 2011 NOD, his civilian legal problems had not been resolved at the time of the GSW.

In January 2012, VA received the Veteran's claim of service connection for a major depressive disorder. (01/19/2012 VA 21-526) In a March 2012 statement in support of the claim, the Veteran asserted that racial discrimination while in service caused his depression. (03/21/2012 Correspondence) As noted earlier, a May 2012 rating decision denied the claim. Then, in his August 2012 NOD, the Veteran presented his current position: he admitted that the LUE GSW was self-inflicted, as he was willing to do anything to get out of the Air Force. At this point, the Board briefly disposes of a patently incorrect, and even disingenuous, assertion by the Veteran in the March 2013 statement.

As part of his pointed assertions that the GSW occurred in 1982, and that his civilian legal problems were resolved at the time, the Veteran contended that the only way of proving otherwise would be production of a document signed by him or a taped conversation wherein he states otherwise. (03/18/2013 Correspondence, 1st Entry, p. 2) The Board may consider the entire record when making its decision, to include whether the Veteran is credible. As already set forth, the official documents created at the time of the events in question compellingly show that the GSW occurred in August 1981 when his civilian trial was still pending. The Veteran's efforts to change the record are to no avail.

Regarding the claims of in-service racial discrimination, the Veteran asserted that when he shared with Sgt L, who was also African American, his intent to try out for the Base baseball team, Sgt L supposedly told the Veteran that he once tried out for the team unsuccessfully due, at least as Sgt L believed, to his race. To the Veteran's surprise, after he made the team and believed Sgt L would be proud of him, Sgt L was incensed and vowed that he would see to it that the Veteran was put out of the Air Force. The Veteran described his dilemma as one of wanting to avoid being kicked out of the Air Force. The Veteran asserted that he even considered killing Sgt L, but came up with the plan to shoot himself instead. He asserts that his mental state was just that bad. (08/08/2012 NOD)

At the hearing, the Veteran's representative asserted that the Veteran's two Airman Performance Reports (APR) support his assertions, in that his initial report was an overall 9, whereas his last APR was an overall 5. (08/18/2011 Military Personnel Records, 2nd Entry, p. 36-37, 30) However, in the Board's view, the APRs do not provide the support that was asserted at the hearing. The Board notes that the initial APR was written by Sgt H, whose departure the Veteran described as the beginning of his problems. While the second APR reflects a significant downgrade when compared to the initial APR, it was written after the Veteran's off-base criminal activity, which the reporting official alluded to in the "Recommended Improvement Areas." Although not a shining rating, the APR still recognized the Veteran's underlying ability, and that he performed most duties in a satisfactory manner. The Veteran is correct that his final APR was a compromise rating. His last supervisor stated that he deemed the Veteran an overall 8, but he also acknowledged that he supervised the Veteran for a very short period of time (perhaps after the Veteran was moved to another section), and past supervisors advocated an overall 2 or 3. So they compromised on a 5. (08/18/2011 Military Personnel Records, 2nd Entry, p. 41)

Overall, concerning the Veteran's current assertions of racial discrimination, the Board notes that the Veteran did not raise even a hint of discrimination or other unfair treatment when he appeared before the Evaluation Officer (EO) as part of the Administrative Discharge action. The EO had the option of recommending retention, discharge, or discharge with probation and rehabilitation, and the character of discharge. The Veteran's emphasis with the EO was that he deserved an Honorable Discharge. The Veteran's rebuttals to the Letters of Counseling were in the Discharge Package. Further, the statements from other noncommissioned officers in the Veteran's behalf noted their assessment of his duty performance as excellent. The Board notes, however, that none of them indicated that the Veteran had been treated unfairly, only that matters had progressed to the point where his separation was in his and the Air Force's best interests. In his statement to the EO, after admitting that he shot himself because he was afraid of going to jail, the Veteran asserted that he was being discharged because he was "sick" not bad. (Quotes in original) Id., p. 36-37. As noted, the Veteran continues to assert that he should have been medically discharged, an assertion that the Board finds is compellingly disproved by the evidence of record.

The Veteran asserts that he was the victim of racial discrimination while in service, but he does not mention that his command could have initiated separation action much earlier than was done. The Judge Advocate's Legal Review notes that the Veteran should have been discharged in Fall 1981 after he was convicted of an offense punishable under the Uniform Code of Military Justice by confinement of one year or more. Id., p. 16. The Bottom line is that the Board is not persuaded that the Veteran's in-service actions were the product of racial discrimination. The Board now turns to the Veteran's assertions that he had a mental disorder when he separated from service.

The Veteran is competent to report the symptoms he may have had while in service. 38 C.F.R. § 3.159(a)(2). As to whether he had a nervous breakdown in service as he asserts, however, the Board finds that it is for a mental health professional to make that determination. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1). As for his symptoms, on his July 1982 Report of Medical History for his physical examination for his separation, the Veteran denied any history of depression, excessive worry, or trouble sleeping. (04/04/1983 STR-Medical, p. 47) As noted, the Air Force mental health evaluation found no evidence of a mental disorder, but a personality disorder. Personality disorders are not disabilities for VA compensation purposes. 38 C.F.R. § 3.303(c).

A March 2012 VA examination report (03/29/2012 C&P Exam) reflects an Axis I diagnosis of cocaine dependence in sustained full remission, and an Axis II diagnosis of personality disorder. The examiner reviewed the claims file in detail. The examiner noted the Veteran's past suicidal behaviors when external stressors were present, and other self-destructive behavior, including self-injury. The Veteran reported episodic depressive symptoms, including sadness, helplessness, hopelessness, and despair. The examiner noted, however, that the Veteran did not endorse other depressive symptoms, and thus the criteria for a diagnosis major depressive disorder were not met. The examiner noted the Veteran's claim that he was discharged from the Air Force while sick with depression, and that he fell into a life of drug abuse as a result. He also reported that he started using cocaine prior to entry into service, and that he continued to use it while in service. The Veteran reported that his last episode of depression was when he was removed from his position as a teacher due to an allegation that involved a child.

The examiner was asked to opine if there was at least a 50-percent probability that the Veteran had a major depressive disorder that was due to his military service. The examiner opined that the Veteran did not have a major depressive disorder, and that it was not likely that the Veteran's currently diagnosed personality disorder NOS was caused by or a result of the Veteran's military service. The examiner noted the Veteran's traumatic childhood, and that he started he started using cocaine and alcohol during his teen years; and, that the Veteran's in-service injuries were self-inflicted. Hence, it was not at least as likely as not that the Veteran's current constellation of symptoms were linked to his military service. Id., p. 8.

Another examination was conducted in June 2017 (06/26/2017 C&P Examination). The examiner did not diagnose a disorder in Axis I but diagnosed other specified personality disorder. The examiner reviewed the claims file and took the Veteran's lay report of his extensive history. The examiner noted the Veteran's reported and documented past, to include the Veteran's childhood. Prior treatment noted included a September 2006 inpatient diagnosis of depression NOS, and an October 2009 in patient diagnosis of suicide gesture in Axis I, and personality disorder in Axis II. The Veteran connected a hose to the exhaust pipe of a car, ran to the passenger compartment, then called a friend and reported what he had done. He tested positive for cocaine at admission. As concerned the GSW, the Veteran told the examiner that it was a balancing act: he would be kicked out with a dishonorable discharge, or he could get out otherwise. He shot himself because he wanted a medical discharge. The Veteran reported further that his mental health fluctuated after his discharge from service, and that it took him a long time to figure out what was wrong. Had the military diagnosed him properly, he probably could have gone to mental health. He reported that he had been diagnosed with PTSD, OCD, and a depressive disorder. Id., p. 6)

The RO asked the examiner to determine if the Veteran had a diagnosis of a mental health condition that was at least as likely as not incurred in or due to his military service, to include the events noted in the Air Force mental health evaluation. The examiner noted that a thorough review of the Veteran's entire file revealed a mental health history that was consistent with a personality disorder; specifically, other specified personality disorder. The examiner noted the Veteran's in-service diagnosis and inconsistent statements. The examiner noted further that personality disorders are an enduring pattern of inner experiences and behavior that deviate markedly from the expectations of the individual's culture. Further, while the personality disorder is documented in the Veteran's service records, personality disorders are developed during childhood and adolescence, prior to adulthood and prior to military service. As a result, the examiner opined that it was not at least as likely as not that the Veteran's personality disorder was caused by his military service. (Exam Report, p. 10)

The Board notes the other various diagnoses of record, to include depressive disorder, etc., but finds that the weight of the evidence supports the findings and opinion of the examiner at the 2017 examination. In addition to the examiner's opinion, the Board notes that the extensive records of the SSA note that the Veteran reported that he started experiencing depressive symptoms after and due to his 1994 left knee surgery due to his constant pain. He made no mention of in-service symptoms. (03/18/2013 Correspondence, 4th Entry, p. 49) Further, the Veteran's VA treating nurse practitioner noted that the Veteran was being seen for PTSD, OCD, and TBI, and that in May 2016 his mood was recovering from mild depression due to family illness. (07/17/2017 Medical Treatment-Government Facility) The examiner at the 2017 examination, however, noted that the Veteran did not meet the criteria for a depressive disorder, as individuals with personality disorders commonly have concomitant mood disturbances. Such was the case for the Veteran. 2017 (06/26/2017 C&P Examination, p. 10)

The examiner at the June 2017 examination reviewed the Veteran's voluminous file in detail, and provided a clear explanation and rationale for the proffered opinion. As noted earlier, the opinion is fully supported by the evidence of record. Hence, the Board finds it highly probative and accords it significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes the Veteran's assertion that being hit by a baseball in the face was a trauma that caused his actions. (03/18/2013 Correspondence, 1st Entry, p. 7) The Board finds the assertion baseless and refuted by the evidence of record. The Veteran apparently refers to a May 1982 entry in the STRs that note his complaint of having been hit on the lip with a baseball. The entry notes that the Veteran sustained a laceration of the upper right lip that was cleansed, irrigated, debrided, and sutured. He was discharged home. There is no indication of other injury. At separation, the neurological area was assessed as normal. Further, the Report of Medical Examination noted a pre-service MVA in 1978 with loss of consciousness. (04/04/1983 STR-Medical, p. 45, 72) The SSA records note multiple post-service head trauma due to MVAs. There is no notation of any reports by the Veteran of in-service head trauma. (04/08/1993 SSA, 3rd Entry, p. 24)
In light of the above, the Board finds that the evidence of record shows that the self-inflicted LUE GSW was not only done with wanton disregard for the probable consequence, it was calculated. Hence, it was due to the Veteran's willful misconduct and not the product of an acquired mental disorder that had onset in active service or was otherwise due to active service. 38 C.F.R. §§ 3(k), 3(m)-(n), 3.102, 3.301(a), (c), 3.303.

Bilateral Knee Claim

The Veteran claimed entitlement to service connection for the left knee as secondary to the LUE GSW, and for the right knee as due to his overcompensation with the left knee. Since the Board has denied entitlement to service connection for the LUE GSW, service connection on a secondary basis is not available. 38 C.F.R. § 3.310. Nonetheless, the Veteran has also asserted that he injured the left knee in service, to include tearing his ACL. Hence, the Board will also address service connection on a direct basis.

At the hearing, the Veteran testified that on one occasion he was hit in the left knee by a baseball, and that on another occasion he tore the ACL of the left knee, both during his active service. He did not provide any specifics. Again, the Veteran either has mistakenly conflated past events, or he has been deliberately misleading for secondary gain.

The STRs are negative for any complaints, symptoms or treatment related to either knee. The only sports-related complaint for the LEs was in October 1980 when the Veteran complained of cramps in the thighs. He reported thigh pain after basketball practice. Physical examination was negative; there were good pulses, and no motor or sensory deficit. The examiner diagnosed post-exercise soreness. The Veteran was prescribed medication and told not to play basketball for 2-3 days. (04/04/1983 STR-Medical, p. 93) At separation, the Veteran denied any prior history of a trick or locked knee, and the physical examination at separation assessed his LEs as normal. Id., p. 45-47.

The extensive records provided by the SSA note the Veteran's long history of left knee problems that started in the mid- to late-1980s after his separation from service. None of those records note a report by the Veteran of onset of his problems in service or an in-service injury. A March 1996 entry notes a long history of left knee pain and osteoarthritis, an April 1984 left femur osteotomy and an osteophyte excision in November 1995 are noted. (10/25/1995 SSA Medical, p. 13) Earlier entries note that the Veteran played basketball and baseball competitively but do not note where. A November 1993 entry notes left knee lateral compartment DJD secondary to ACL deficiency, and that the Veteran sustained a left knee injury 5 years earlier. A personal medical history of knee trauma and possible ACL repair in 1987, and an October 1993 X-ray was read as showing marked degenerative changes. Id., 45, 48-49, 53-55. The left knee eventually required a TKA. A 2006 entry notes that the Veteran had undergone 11 prior left knee surgeries. Id., p. 69. The Veteran himself, in his application for SSA benefits, noted that prior to his left knee injury he worked in telecommunications, which he reported was from May 1983 to July 1989. Id., p. 57; SSA, 2nd Entry, p. 75. He also reported the onset of his left knee problems as 1989, which was when he sustained a work-related injury; and, the Veteran opined that the constant walking as a security guard caused his problems. (03/18/2013 Correspondence, 4th Entry, p. 55)

There is no evidence that left knee arthritis manifested to at least a compensable degree within one year of separation from service. A September 1996 X-ray of the right knee was read as negative for degenerative changes. (10/25/1983 SSA, p. 55)

In light of the above, the Board finds that the medical evidence of record shows that the left knee symptoms had onset in the mid-1980s at earliest, and were due to post-service injury. The same is true for the right knee. The Veteran denied any right knee injury, and arthritis had not manifested as of 1996. Id., p. 55. Thus, the Board finds that the preponderance of the evidence is against the claims on both a presumptive and direct basis. 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
ORDER

Entitlement to service connection for residuals of GSW, LUE, is denied.

Entitlement to service connection for left knee disorder, status post-total left TKA, including as secondary to LUE GSW residuals, is denied.

Entitlement to service connection for right knee disorder as secondary to left knee disorder, status post-TKA, is denied.

Entitlement to service connection for an acquired mental disorder, including depressive disorder, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


